ORDER
PER CURIAM.
Lonnie Snelling appeals from orders of the trial court granting defendants Larry T. and Eufabya McFadden’s, Bernice Evans’,1 and Albert Johnson’s motions to set aside default judgments entered against them and in favor of Snelling.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court did not abuse its discretion in granting the motions. Hinton v. Proctor & Schwartz, Inc., 99 S.W.3d 454, 458 (Mo.App. E.D.2003) (standard of review). No precedential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 84.16(b).

. Evans is the guardian for minor Johnson.